   Case: 1:20-cv-00895-TSB Doc #: 31 Filed: 03/01/21 Page: 1 of 1 PAGEID #: 462




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 ZACHARY ZAERR,                             :       Case No. 1:20-cv-895
                                            :
       Plaintiff,                           :       Judge Timothy S. Black
                                            :
 vs.                                        :
                                            :
 ABUBAKAR ATIQ DURRANI, M.D.,               :
 et al.,                                    :
                                            :
        Defendants.                         :

                ORDER GRANTING PLAINTIFF’S UNOPPOSED
                MOTION FOR VOLUNTARY DISMISSAL (Doc. 30)

       This civil action is before the Court on Plaintiff’s motion for voluntary dismissal

without prejudice under Fed. R. Civ. P. 41(a)(2) (the “Motion to Dismiss”). (Doc. 30).

Counsel have advised the Court via email to Chambers that Defendants do not oppose the

Motion to Dismiss. Upon careful review, the Court concludes that dismissal without

prejudice is both just and proper under Fed. R. Civ. P. 41(a)(2).

       Accordingly:

          1. The Motion to Dismiss (Doc. 30) is GRANTED;

          2. This civil action is DISMISSED without prejudice pursuant to Fed. R.
             Civ. P. 41(a)(2); and

          3. The Clerk shall enter judgment accordingly, whereupon this matter is
             TERMINATED upon the docket of this Court.

       IT IS SO ORDERED.

Date: 3/1/2021                                              s/Timothy S. Black
                                                          Timothy S. Black
                                                          United States District Judge
